Citation Nr: 1502663	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disease or disorder, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to November 1966, with verified service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for obsessive compulsive disorder, anxiety disorder and PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Board has also recharacterized the issue of entitlement to service connection for paroxysmal atrial fibrillation more broadly to include entitlement to service connection for a cardiovascular disease or disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claims can be properly adjudicated.

Private treatment records from Butler Memorial Hospital show the Veteran was diagnosed with syncope secondary to bradycardia, with a history of atrial tachycardia.  He subsequently had surgery to insert a permanent pacemaker in August 2009.  In his June 2012 Notice of Disagreement, he suggested the need for a pacemaker was due to his Agent Orange exposure in service.  Although the Veteran was afforded a VA examination in January 2012, the examination was only for ischemic heart disease and did not consider whether the Veteran's pacemaker was associated with Agent Orange exposure or whether the need for it might otherwise be related to service.  The Veteran's personnel records show service in Vietnam during the presumptive period for Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a new examination is required for this purpose.

In addition, at the September 2013 Board hearing, the Veteran stated he was treated for depression and anxiety at Taylor Manor in Ellicott City, Maryland.  It appears the RO only requested records from this facility (noted as Sheppard and Enoch Pratt Hospital) pertaining to treatment for obsessive compulsive disorder and not depression or anxiety.  In an August 2011 response, the hospital indicated it was unable to locate patient information and requested more information, to include treatment types and dates.  As such, an additional attempt should be made to obtain any psychiatric treatment records from this facility.  

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any additional information pertinent to his treatment at Sheppard and Enoch Pratt Hospital (i.e. Taylor Manor,) such as attending physicians, dates, specific outpatient department, or other names used.  Resubmit a request for any psychiatric records from Sheppard and Enoch Pratt Hospital and include any identifying information provided by the Veteran.  Associate any records received with the claims file.  Also associate any outstanding relevant VA treatment records with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  Thereafter, schedule the Veteran for an appropriate VA examination by a cardiologist or other appropriate examiner to determine the nature and etiology of any cardiovascular disease or disorder.  The examiner must review the Veteran's claims file and Virtual VA files, as appropriate.  The examination report should indicate that these files were reviewed.

After reviewing the record, respond to the following:

(a)  Diagnose any cardiovascular disease or disorder.

(b)  For each diagnosed cardiovascular disease or disorder, to include his need for a pacemaker, determine whether it is at least as likely as not (a probability of 50 percent or greater) due to or the result of exposure to Agent Orange while in service or is otherwise related to service or in-service occurrence or event.  For instance, if there is evidence suggestive of a cardiovascular problem that would lead to the need for a pacemaker that should be set out.  If there are no such pertinent findings, that should also be set out.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




